DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on June 07, 2021 have been considered by the examiner (see attached PTO-1449 form).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-16, 18-20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 2, 4-7, 9, 11, 13, 14 and 20 of U.S. Patent No. 11,057,677, Claims 1-8, 10, 12, 13 and 18 of U.S. Patent No. 10,091,551 and Claims 1, 8, 10, 12 and 16 of U.S. Patent No. 8,769,560.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claims 1, 2, 4-9, 11-16, 18-20 are anticipated by the conflicting patented claims as .

Instant App 17/340,237
Patent 11,057,677
Patent 10,091,551
Patent 8,769,560
Claims 1, 8, 15
Claims 1, 9, 13, 18
Claims 1, 8, 12, 18
Claims 1, 8, 12, 16
Claims 2, 9, 16
Claims 2, 20
Claim 2
Claim 10
Claims 4, 11, 18
Claims 4, 11, 14
Claims 3, 10, 13

Claims 5, 12, 19
Claim 5
Claim 4, 5

Claims 6, 13
Claim 6
Claim 6

Claims 7, 14, 20
Claim 7
Claim 7



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cordray et al. (U.S. Pub. No. 2007/0154168) in view of May et al. (U.S. Pub. No. 2008/0195455).

Regarding claims 1, 8 and 15, Cordray et al. discloses a system, comprising: 
a processing system including a processor (see fig. 27 (processing circuitry, 2706)); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising (see fig. 27 (storage (e.g., RAM, ROM, Hard Disk, Removable Disk, etc.)):
determining a playback time limit from the program listing for the user (see paragraphs 0060-0061, fig. 3(304), fig. 4(402); playback time for Fox Evening News from 7:00pm – 7:30pm);
receiving a first content item from a first content source (see paragraphs 0060-0061, fig. 3(304), fig. 4(402); user selects Fox Evening News from 7:00pm – 7:30pm form Fox 23 channel);

initiating transmission of the modified content item to the electronic device (see paragraph 0067 and fig. 8; the server/distribution facility can perform the segment selection operation and communicate the selected segments to the user equipment as a media file or as streaming media. In one embodiment, for a broadcast platform (e.g., cable, satellite), the selected segments can be communicated to the user equipment in an out-of-band analog or digital channel or in another channel that is different from the channel broadcasting the regular version).
However, Cordray et al. is silent as to receiving, from an electronic device having a calendar program, an availability time window for a user.
In an analogous art, May et al. (U.S. Pub. No. 2008/0195455) discloses receiving, from an electronic device having a calendar program, an availability time window for a user (see paragraphs 0041-0042 and fig. 18(186) – identify free time periods).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Cordray et al. with the teachings of May et 

Regarding claims 2, 9 and 16, Cordray et al. and May et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Cordray et al. discloses wherein the filtering comprises truncating the first content item, reordering the first content item, compressing the first content item (figs. 6, 8; condensed version of media program), decompressing the first content item, prioritizing the first content item, altering a data format of the first content item, or a combination thereof (see paragraph 0067 and figs. 6, 8; condensed version of media program).

Regarding claims 5, 12 and 19, Cordray et al. and May et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Cordray et al. discloses
wherein the first content item is modified to generate the modified content item based on a first user preference associated with the first content source (see paragraphs 0006, 0065, figs. 6-8).

Regarding claims 6 and 13, Cordray et al. and May et al. discloses everything claimed as applied above (see claims 5 and 12).  Cordray et al. discloses wherein the first user preference indicates a first delivery format (see paragraph 0065; text summary of the media program). 

claims 7, 14 and 20, Cordray et al. and May et al. discloses everything claimed as applied above (see claims 6, 13 and 19).  Cordray et al. discloses
wherein the first content item includes video content and the modified content item includes audio content, and wherein the first delivery format corresponds to an audio format (see paragraphs 0141).

Claims 3, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cordray et al. and May et al. as applied to claims 1, 8 and 15 above, and further in view of Eldering et al. (U.S. Patent No. 9,602,884).

Regarding claims 3, 10 and 17, Cordray et al. and May et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Cordray et al. discloses
wherein the operations further comprise: receiving a second content item from a second content source (see paragraph 0106 and fig. 3).
However, Cordray et al. and May et al. are silent as to combining the second content item into the modified content item. 
Eldering et al. discloses combining the second content item into the modified content item (see col. 2, lines 24-48, fig. 2b, 3a, 3b, 8, 15b; a localized news or weather program is created by selecting a network or cable television news or weather program along with a specialized data stream, such as local news, weather, or traffic, and combining these sources into a single display).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Cordray et al. and May et al. with the . 

Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cordray et al. and May et al. as applied to claims 1, 8 and 15 above, and further in view of Wong et al. (U.S. Patent No. 7,650,361).

Regarding claims 4, 11 and 18, Cordray et al., May et al. and Eldering et al. discloses everything claimed as applied above (see claims 3, 10 and 17).  Eldering et al. discloses wherein the first content item includes traffic information (see fig. 3A).
However, Cordray et al., May et al. and Eldering et al. are silent as to the second content item includes information related to an email account associated with the user.
Wong et al. discloses wherein the second content item includes information related to an email account associated with the user (see col. 16, lines 50-col. 17, line 7 and fig. 21).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Cordray et al. and May et al. with the teachings of Wong et al., the motivation being to provide a large selection of media content which is useful or interesting to many consumers. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425